Title: From Thomas Jefferson to Joseph Mathias Gérard de Rayneval, 20 March 1801
From: Jefferson, Thomas
To: Rayneval, Joseph Mathias Gérard de



Dear Sir
Washington Mar. 20. 1801

Mr. Pichon, who arrived two days ago, delivered me your favor of Jan. 1. and I had before recieved one by mr Dupont dated Aug. 24. 99. both on the subject of lands claimed on the behalf of your brother mr Gèrard, and that of Aug. 24. containing a statement of the case. I had verbally explained to mr Dupont at the time, what I presumed to have been the case, which must I believe be very much mistaken in the statement sent with that letter, and I expected he had communicated it to you.
During the regal government two companies called the Loyal, and the Ohio companies had obtained grants from the crown for 800,000, or 1,000,000 of acres of land each, on the Ohio, on condition of settling them in a given number of years. they surveyed some & settled them; but the war of 1755. came on & broke up the settlements. after it was over they petitioned for a renewal. four other large companies then formed themselves called the Missisipi, the Ilinois, the Wabash & the Indiana companies, each praying for immense quantities of land, some [amounting] to 200 miles square, so that they proposed to cover the whole country North between the Ohio & Missisipi, & a great portion of what is South. all these petitions were depending, without any answer whatever from the crown when the revolution war broke out. the petitioners had associated to themselves some of the [nobility] of England, & most of the characters in America of great influence. when Congress assumed the government, they took some of their body in as partners, to obtain their influence, and I remember to have heard at the time that one of them took mr Gèrard as a partner, expecting by that to obtain the influence of the French court, to obtain grants of those lands which they had not been able to obtain from the British government. all these lands were within the limits of Virginia, and that state determined peremptorily that they never should be granted to large companies, but left open equally to all: and when they passed their land law (which I think was in 1778.) they confirmed only so much of the lands of the Loyal company as they had actually surveyed, which was a very small proportion, and annulled every other pretension and when that state conveyed the lands to Congress (which was not till 178[4].) so determined were they to prevent their being granted to these or any other large companies, that they made it an express condition of the cession that they should be applied first  towards the souldiers’ bounties and the residue sold for the paiment of the national debt, and for no other purpose. this disposition has been accordingly rigorously made, and is still going on, and Congress considers itself as having no authority to dispose of them otherwise.
I will particularly note the errors in the statement of Aug. 99. [—]it says the Congress granted to the Wabash company the lands on that river dividing them into 82. lots—Congress never meddled with them (much less granted them) till after the cession of Virginia. the Company consisted perhaps of [82.] persons, & of course the lands, if they had been obtained, would have been divided into so many lots.—it says Congress made this grant to mr Gèrard as a proof of their esteem &c. Mr. Gèrard left this country in 1779. the cession of lands by Virginia to Congress was not till 1780.—it says that this intention of Congress was submitted to Louis [XVI.] who [au]thorised his minister to accept it. I believe the fact was that when the Wabash company proposed to associate mr Gèrard as a partner, he thought it necessary first to ask leave from his sovereign, who gave his consent. but in all this transaction Congress had nothing to do & meddled not.
I sincerely wish Sir, it had been in my power to have given you a more agreeable account of this claim. but as the case actually is, the most substantial service is to state it exactly, and not to foster false expectations. I remember with great sensibility all the attentions you were so good as to render me while I resided in Paris, and shall be made happy by every occasion which can be given me of acknowleging them, and the expressions of your friendly recollection are particularly soothing to me. accept I pray you the assurances of my high consideration & constant esteem

Th: Jefferson

